DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 1, 4-9, 11-15, 17-19 and 21-23 and the arguments presented has overcome the rejection presented in the Office Action dated 12/14/2020. Therefore, the Examiner has withdrawn the previously presented rejection in this present Office Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-23 were rejected as unpatentable over the disclosures and illustrations of Kon. Presently, Applicant has amended independent claim 1 to now recite, ‘…a radiation-sensitive composition for exposure with an extreme ultraviolet ray or an electron beam comprising: a polymer; and a solvent dissolving or dispersing the polymer wherein the polymer comprises a structural unit comprising at least one formula selected from the group consisting of 1-1, 1-2 and 1-3…’ as defined and recited in independent claim 1 as amended. These amendments to independent claim 1 have overcome the previously presented rejection of claim 1, claims 2-16 depending therefrom as well as the rejection of independent claim 17 and claims 18-21 depending therefrom, which incorporate the subject matter of claim 1. Applicant has also persuasively demonstrated how these amendments to claim 1 distinguish the radiation-sensitive composition of claim 1 from the composition disclosed in Kon and the resist patterning method of claim 17 from the resist patterning method disclosed in Kon. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Kon to teach and/or suggest the limitations of claims 1 and 17 as amended or that teach and/or suggest the radiation-sensitive composition of claim 1 and the pattern forming method of claim 17 as amended which uses the radiation sensitive composition as recited in claim 1. Therefore, independent claims 1 and 17 as well as claims 2-16 and 18-21 depending therefrom are allowable. 
In addition, applicant has amended independent claim 22, directed to a metal-containing resin and independent claim 23, directed to a method of producing a metal-containing resin, to both also include the recitations amended into independent claim 1. These amendments to claims 22 and 23 as well as the arguments presented persuasively demonstrate that the metal-containing resin of claim 22 and the method of producing the metal containing resin are distinguishable from the resin and method of producing such resin disclosed in Kon. The prior art also fails to provide other relevant disclosures, which either cure the deficiencies of Kon or that teach and/or suggest the resin of claim 22 and the method of producing the resin as recited in claim 23. Therefore, independent claims 22 and 23 are allowable. With no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899